Citation Nr: 1619339	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for post-operative right upper lobectomy, after spontaneous pneumothorax, with partial resection of the third right rib and intercoastal neuralgia, chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 17, 2014.


REPRESENTATION

Veteran represented by:	Anna F. Towns, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran requested a Board hearing via video-conference in his February 2014 substantive appeal.  However, in December 2014 correspondence, the Veteran, through his attorney, withdrew his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

In July 2015, the Board granted service connection for arthritis of the thoracic spine and COPD and remanded the issues of entitlement to an increased rating for right upper lobectomy and a TDIU for additional development.

While on remand, in December 2015, the agency of original jurisdiction (AOJ) implemented the Board's grant of service connection for COPD and arthritis of the thoracic spine.  In this regard, the AOJ combined the evaluation for COPD and right upper lobectomy under one Diagnostic Code and granted a 60 percent rating for such disability, effective August 31, 2009, the date his service connection and increased rating claims were received.  The AOJ also granted a TDIU, effective April 17, 2014.  As the increase for the Veteran's lung disability and the grant of TDIU did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  COPD reflects the Veteran's predominate lung disability.

2.  For the entire appeal period, the Veteran's COPD and right upper lobectomy has not been productive of Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted; maximum exercise capacity less than 15 ml/kg/min or less oxygen consumption (with cardiac or respiratory limitation); or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

3.  As of the August 31, 2009, date of claim, the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for COPD and right upper lobectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6604 (2015).

2.  The criteria for entitlement to TDIU as of August 31, 2009, have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant a TDIU for the entire appeal period herein constitutes a complete grant of the benefits sought on appeal with regard to such issue, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the Veteran's increased rating claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the initial unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran reported that he has been in receipt of Social Security Administration (SSA) disability benefits since 1982; however, records from such agency are not available for review.  See, e.g., Statement (July 2, 2010).  In this regard, in October 2010, SSA indicated that the Veteran's records had been destroyed.  Moreover, the Veteran reported that SSA only evaluated his disabilities when he initially applied for disability benefits, in the early 1980s.  None of the evidence suggests that SSA has records relevant to the appeal period stemming from the Veteran's August 2009 claim.  In view of this information, the Board finds that it is reasonably certain that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran was afforded VA examinations for his COPD and right upper lobectomy in February 2010 and November 2015.  In July 2010, the Veteran reported the following deficiencies in the February 2010 VA examination report: the report only referenced one of several private treatment records furnished to examiner; the report did not fully address the Veteran's lung problems in the 1950s but instead focuses on current severity of his conditions; the examiner underreported the impact of the Veteran's inability to breathe; and the examiner did not report that the Veteran retired due to disability in the 1980s.

The Board finds that the February 2010 VA examination is adequate to decide the claim of increase for COPD and right upper lobectomy.  First, the Board finds that report need not reference every piece of evidence because the report finds support in the record and allows for the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  Second, the severity of the Veteran's lung disability in the 1950s and 1980s is not relevant to the issue on appeal, which stems from an August 2009 claim and turns on the current severity of the service-connected lung disability.  To that end, the examiner rendered an opinion regarding the current impact of the Veteran's lung disability on his daily activities based diagnostic test results and reported signs and symptoms.  The Veteran is free to disagree with the examiner's characterization of his symptoms and the Board has considered the Veteran's assertions in evaluating the disability.  The Board finds that the February 2010 examiner's report is accurate and fully descriptive, with emphasis upon the limitation of activity imposed by the disabling condition, so that the Board's evaluation of the claimed disability will be a fully informed one.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 38 C.F.R. § 4.1.

Moreover, the Board finds the February 2010 VA examination, as well as the November 2015 VA examination, adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As indicated previously, in July 2015, the Board remanded the case to implement the Board's decision granting service connection for arthritis of the thoracic spine and COPD, including assigning a disability rating and an effective date; afford the Veteran a VA examination; and issue a supplemental statement of the case.  The Veteran was afforded a VA examination in November 2015 and the AOJ implemented the Board's decision granting service connection for arthritis of the thoracic spine and COPD and issued a supplemental statement of the case in December 2015.  While the Veteran's attorney argues that the AOJ did not properly implement the Board's decision, the Board finds such argument to be without merit and is addressed in full in the section below.  Therefore, the Board finds that the AOJ has substantially complied with the July 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran seeks a rating in excess of 60 percent for COPD and right upper lobectomy.  In this regard, in December 2015, the AOJ implemented the Board's award of service connection for COPD and evaluated it with right upper lobectomy under Diagnostic Code 6844, which contemplates lobectomy, as both disabilities are evaluated with the same diagnostic criteria (i.e., pulmonary function tests).

In an April 2016 brief, the Veteran's attorney properly pointed out that the Veteran's COPD and lobectomy should be evaluated under the Diagnostic Code of the predominate condition.  Indeed, 38 C.F.R. § 4.96(a) provides that "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability..."

Here, the medical evidence of record reflects that the Veteran's COPD is his predominant lung disability.  COPD and right upper lobectomy are both evaluated on the basis of pulmonary function.  In July 2010 and November 2015, VA examiners explained that Veteran's COPD is predominately responsible for the Veteran's limitation in pulmonary function.  These opinions are afforded significant probative value as the record is absent any lay or medical evidence to the contrary. Therefore, the Board finds that the Veteran's COPD and right upper lobectomy are most appropriately rated under Diagnostic 6604 pertinent to COPD rather than Diagnostic Code 6844 pertinent to lobectomy.  See Butts v. Brown, 5 Vet. App. 532 (1993) (VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated).

Significantly, the Veteran cannot receive separate ratings for COPD and right upper lobectomy.  First, 38 C.F.R. § 4.96(a) expressly prohibits separate ratings for COPD and lobectomy.  Second, 38 C.F.R. § 4.14 prohibits separate disability ratings for conditions with overlapping symptomatology, such as COPD and lobectomy, both of which limit pulmonary function.  Accordingly, the Veteran should be assigned a single disability rating for COPD and right upper lobectomy under Diagnostic Code 6604.

Under Diagnostic Code 6604, the current 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The next higher rating, a 100 percent, is warranted for FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted; maximum exercise capacity less than 15 ml/kg/min or less oxygen consumption (with cardiac or respiratory limitation); or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

Following a review of the evidence of record, which includes VA and private treatment records, the Veteran's own statements, VA examinations in February 2010 and November 2015, and a Disability Benefits Questionnaire dated in April 2014, the Board concludes that the Veteran is not entitled to a rating in excess of 60 percent for COPD and right upper lobectomy.

First, pulmonary function tests revealed, at worst, FEV-1 of 44 percent predicted, FEV-1/FVC of 64 percent, and DLCO (SB) of 48 percent predicted, even considering pre-bronchodilator FEV-1 results at the February 2010 VA examination, which were poorer than the post-bronchodilator results.  See 38 C.F.R. § 4.97 (d)(5).  As none of the results revealed FEV-1 less than 40 percent, FEV-1/FVC less than 40 percent, or DLCO (SB) less than 40 percent, a 100 percent rating is not warranted on the basis of pulmonary function tests.

Second, there is no lay or medical evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the need for outpatient oxygen therapy.  In fact, VA examination reports and Disability Benefits Questionnaire affirmatively state that these conditions are not present.  As such, these conditions do not serve as the basis for a 100 percent rating.

Third, while the Veteran, his family, and friends have reported symptoms of shortness of breath, chest pain, recurrent fatigue, and dyspnea, which impair his ability to perform daily activities, the Board finds that such do not more nearly approximate the criteria necessary for a higher rating.  See, e.g., Statement (July 7, 2014).  In this regard, these symptoms are not severe enough to result in pulmonary function testing results that more nearly approximate a higher evaluation under Diagnostic Code 6604 or symptomatology such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.  As such, a rating in excess of 60 percent for COPD and right upper lobectomy is not warranted.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected COPD and right upper lobectomy; however, the Board finds that his symptomatology has neither improved nor worsened beyond the criteria for a 60 percent rating during the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lung disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's service-connected COPD and right upper lobectomy are manifested by signs and symptoms such as shortness of breath, chest pain, recurrent fatigue, and dyspnea, which impair his ability to perform daily activities, especially physical activities, such as exercising, driving, and washing dishes.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 6604, which contemplates even more severe pulmonary impairment than that in the present case.  In short, there is nothing exceptional or unusual about the Veteran's COPD and right upper lobectomy.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

TDIU

In July 2015, the Board assumed jurisdiction of the issue of entitlement to TDIU, finding that it was it part and parcel of the August 31, 2009, increased rating claim for the lung disability then on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the issue of entitlement to a TDIU for further development, to include providing the Veteran VCAA notice and readjudicating the issue in the first instance.

The AOJ issued the requested VCAA notice in October 2015 and granted a TDIU, effective April 17, 2014, in a December 2015 rating decision.  As the AOJ did not grant TDIU effective the date of claim, that is, August 31, 2009, the date of the claims for increase, the grant did not constitute a full grant of the requested benefit.  Accordingly, the AOJ should have issued a supplemental statement of the case regarding the issue of entitlement to a TDIU prior to April 17, 2014, as directed in the Board's July 2015 remand.  Normally, such an error would necessitate a remand to ensure compliance with the Board remand.  See Stegall, supra.  However, as the Board grants a TDIU as of August 31, 2009, the date the Veteran's increased rating claim was received, herein, any failure to comply with the Board's July 2015 remand directives is inconsequential to the Veteran's claim for TDIU and a remand is not required.

A Veteran is eligible for TDIU if he is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" and he has a single disability "ratable at 60 percent or more" or, if he has two or more disabilities, "at least one disability [is] ratable at 40 percent or more, and sufficient additional disabilit[ies] . . . bring the combined rating to 70 percent or more."  38 C.F.R. § 4.16(a) (2015).  The central inquiry is "whether that Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it takes into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see also YanMeter v. Brown, 4 Vet. App. 477, 479 (1993) (stating that when deciding a TDIU issue, "the Board must consider the effects of the Veteran's service-connected disability or disabilities in the context of his or her employment and educational background").

During the pendency of the appeal, the Veteran has been service-connected for COPD and right lobectomy (rated 60 percent disabling); a back disability (rated 40 percent disabling); radiculopathy of the right lower extremity (rated 10 percent disabling); a psychiatric disorder (rated 30 percent disabling); tinnitus (rated 10 percent disabling); and rib, hearing loss, and scar disabilities (rated 0 percent disabling).  As the Veteran has been in receipt of an 80 percent disability throughout the pendency of the appeal, with at least one disability rated more than 40 percent disabling, the schedular criteria have been met.

Here, the Veteran attended school up to ninth grade, when he dropped out to work odd jobs until he was to military service from February 1953 to February 1957.  During service, he incurred a chest injury that resulted in his current respiratory and back disabilities.  Following separation from service, the Veteran performed jobs requiring only light labor.  In 1982, he retired and began receiving SSA disability benefits due to his respiratory and back disabilities.  He has not worked since 1982.

During the pendency of the appeal, the Veteran's back disability has resulted in pain and severe limitation of motion, which impact his ability to ambulate, sit for prolonged periods of time, bend, and perform any type of physical labor.  Any remaining ability to perform physical labor is further limited by the Veteran's COPD and right upper lobectomy.  In July 2010, the Veteran reported that he has extreme difficulty standing, walking, and driving.

The Board finds that the Veteran's service-connected back and respiratory disabilities preclude him securing or following any type of physical labor.  Additionally, given the Veteran's ninth grade education, absence from the workforce since 1982, and lack of experience with sedentary or administrative work, the Board finds that the Veteran would not be able to secure and follow substantially gainful employment outside of physical labor.  That is, taking into account the Veteran's education, training, and work history, the Board finds that the Veteran would not have been unable to secure substantially gainful employment for the entire appeal period stemming from his August 31, 2009, increased rating claim.  Therefore, a TDIU is warranted as of such date.


ORDER

A rating in excess of 60 percent for COPD and right upper lobectomy is denied.

As of August 31, 2009, a TDIU is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


